Filed 7/15/13 In re A.G. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re A.G., a Person Coming Under the                                B243841
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. JJ18826)

THE PEOPLE,

         Plaintiff and Respondent,

         v.

A.G.,

         Defendant and Appellant.



                   APPEAL from an order of the Superior Court of Los Angeles County,
Donna Quigley Groman, Judge, and Catherine J. Pratt, Juvenile Court Referee.
Affirmed.
                   Laini Millar Melnick, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Victoria Wilson
and Brendan Sullivan, Deputy Attorneys General, for Plaintiff and Respondent.
                               ____________________________________
       The minor A.G. appeals from the juvenile court‟s order declaring him a ward of
the court and directing him into the camp community placement program. His sole
contention is the evidence is insufficient to support the finding he made a criminal threat.
We affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
       1. The Petition
       A petition was filed pursuant to Welfare and Institutions Code section 602 alleging
                                                                                              1
A.G., then 17 years old, made a criminal threat against Celia Torres (Pen. Code, § 422)
(count 1), a felony, attempted to dissuade a witness (Torres) from attending or testifying
at trial (§ 136.1, subd. (a)(2)) (count 2), a felony, and threatened to use force against a
witness (Torres) (§ 140, subd. (a)) (count 3), a felony.
       2. The Jurisdiction and Disposition Hearings
              a. The People’s evidence
       Until the events underlying this case occurred, Celia Torres and her family and the
minor and his family lived in the same housing project in Los Angeles.
       In June 2012, a juvenile court sustained a delinquency petition alleging Anthony
G., the minor‟s brother, had burglarized Torres‟s home in December 2011. Torres
testified against Anthony at the jurisdiction hearing. The day before Torres was to
testify, her truck was set on fire, and her car windows were broken. She believed these
criminal acts were committed by the minor and Anthony.
       On July 26, 2012, Torres was alone in her truck, when the minor approached on
foot, waited for Torres to get out of the truck and then threatened to kill Torres and her
family. He told Torres that she was going to pay. The minor was accompanied at the
time by his cousin, Franshay Moore, who left with the minor after he had made the threat.
As they walked away, the minor and Moore were laughing and making fun of Torres.
Torres felt “very bad, desperate and nervous” upon hearing the threat . She was “very



1
       Statutory references are to the Penal Code, unless otherwise indicated.


                                               2
afraid.” Torres believed the minor would carry out his threat, because she knew he was
on probation and was in violation of a restraining order. With assistance from the police,
Torres and her family moved out of her residence the same day, and apparently away
from the housing project.
       At the close of the People‟s evidence, the juvenile court granted the motion of the
minor‟s counsel to dismiss the allegations of attempting to dissuade a witness (count 2)
and threatening to use force against a witness (count 3) pursuant to Welfare and
Institutions Code section 701.1.
              b. The defense evidence
       The minor did not testify. His cousin, Franshay Moore, testified she was with the
minor on July 26, 2012 when they saw Torres, and neither of them spoke to her.
       Minerva Ortiz and Diana Rodriguez testified about an earlier verbal and physical
altercation involving the minor and Torres. According to Ortiz, on July 21, 2012, Torres
and her daughter threatened and struck Ortiz as well as Ortiz‟s daughters, one of whom
was the minor‟s girlfriend. Rodriguez, a former coworker of the minor, testified the
minor held his girlfriend back that day, as Torres and Torres‟s daughter attempted to hit
her. Both Ortiz and Rodriguez recalled that Torres had often used a racially derogatory
term when referring to the minor, who is African American.
              c. The juvenile court’s findings and disposition order
       The juvenile court found the allegation the minor had made a criminal threat to be
true beyond a reasonable doubt, reduced the felony offense to a misdemeanor offense
under section 17, subdivision (b), and declared the minor a ward of the court.
       At the disposition hearing, before a different bench officer, the minor was ordered
into the camp community placement program. The juvenile court calculated the
maximum term of physical confinement as four years.
                                         DISCUSSION
       1. Standard of Review
       The same standard governs review of the sufficiency of evidence in juvenile cases
as in adult criminal cases: “[W]e review the whole record to determine whether any


                                             3
rational trier of fact could have found the essential elements of the crime or special
circumstances beyond a reasonable doubt. [Citation.] The record must disclose
substantial evidence to support the verdict—i.e., evidence that is reasonable, credible, and
of solid value—such that a reasonable trier of fact could find the defendant guilty beyond
a reasonable doubt. [Citation.] In applying this test, we review the evidence in the light
most favorable to the prosecution and presume in support of the judgment the existence
of every fact the jury could reasonably have deduced from the evidence. [Citation.]
„Conflicts and even testimony [that] is subject to justifiable suspicion do not justify the
reversal of a judgment, for it is the exclusive province of the trial judge or jury to
determine the credibility of a witness and the truth or falsity of the facts upon which a
determination depends. [Citation.] We resolve neither credibility issues nor evidentiary
conflicts; we look for substantial evidence. [Citation.]‟ [Citation.] A reversal for
insufficient evidence „is unwarranted unless it appears “that upon no hypothesis whatever
is there sufficient substantial evidence to support”‟ the jury‟s verdict.” (People v.
Zamudio (2008) 43 Cal.4th 327, 357; see In re Matthew A. (2008) 165 Cal.App.4th 537,
540.)
        2. Substantial Evidence Supports the Finding the Minor Made a Criminal Threat
        Section 422 provides a criminal threat occurs when a person “willfully threatens to
commit a crime which will result in death or great bodily injury to another person, with
the specific intent that the statement, made verbally, . . . is to be taken as a threat, even if
there is no intent of actually carrying it out, which, on its face and under the
circumstances in which it is made, is so unequivocal, unconditional, immediate, and
specific as to convey to the person threatened, a gravity of purpose and an immediate
prospect of execution of the threat, and thereby causes that person reasonably to be in
sustained fear for his or her own safety or for his or her immediate family‟s safety.”
        The minor does not deny telling Torres that he was going to kill her and her
family. However, the minor argues the circumstances in which this statement was made
showed no true threat against Torres with the gravity of purpose and an immediate
prospect of execution. He also argues there was insufficient evidence that his threat


                                                4
actually caused Torres to be in sustained fear for her safety or that Torres‟s fear was
reasonable under the circumstances.
              a. The minor’s threats conveyed a gravity of purpose and immediate
                 prospect of execution

       “„The determination whether a defendant intended his or her words to be taken as
a threat, and whether the words were sufficiently unequivocal, unconditional, immediate,
and specific that they conveyed to the victim an immediacy of purpose and immediate
prospect of execution of the threat can be based on all the surrounding circumstances and
not just on words alone. The parties‟ history can also be considered as one of the relevant
circumstances.‟” (People v. Butler (2000) 85 Cal.App.4th 745, 752; accord, People v.
Gaut (2002) 95 Cal.App.4th 1425, 1431-1432.)
       The minor argues the circumstances in which his statement to Torres was made
showed no true threat against her with gravity of purpose and immediate prospect of
execution. In this regard, the minor points to the evidence that he was not armed at the
time, he did not physically confront Torres in making the statement and he walked away
afterwards, laughing and talking with his cousin, Moore. However, section 422 does not
require any showing of physical force. A conviction for making a criminal threat in the
absence of any display of violence or aggression is entirely proper. (See, e.g., People v.
Mendoza (1997) 59 Cal.App.4th 1333, 1337-1338 [affirming conviction; defendant told
prosecution witness, because she had testified against his brother, he was going to talk to
members of the street gang he and his brother belonged to]; People v. Garrett (1994) 30
Cal.App.4th 962, 965 [conviction of husband who threatened wife over telephone].)
       Significant to comprehending the minor‟s statement as a true threat is the history
of his relationship with Torres. (See In re Ricky T. (2001) 87 Cal.App.4th 1132, 1138.)
The minor‟s statement to Torres was made in the context of escalating mutual animosity
and violence between them and their respective families. A physical altercation had
occurred just five days earlier, involving the minor and Torres. About one month earlier,
the minor and his brother had purportedly set fire to Torres‟s truck and car windows were
broken, and the minor‟s brother was found to have burglarized Torres‟s home, following


                                             5
her testimony against him. Torres had supposedly verbally attacked the minor. From
these circumstances the juvenile court could reasonably conclude the minor‟s statement
indicated a serious and deliberate purpose to harm Torres and her family members. (See
People v. Allen (1995) 33 Cal.App.4th 1149, 1156 [history of domestic violence between
defendant and victim provides meaning for threats]; People v. Gaut, supra, 95
Cal.App.4th at pp. 1431-1432 [defendant more likely to follow through on threats
because of prior violent history].)
       We also reject the minor‟s claim his threat lacked immediacy. The term
“immediate,” as used in section 422, means that the degree of seriousness and imminence
which is understood by the victim to be attached to the future prospect of the crime being
carried out. (People v. Melhado (1998) 60 Cal.App.4th 1529, 1538; People v. Wilson
(2010) 186 Cal.App.4th 789, 807) Section 422 does not envision an immediate ability to
carry out the stated threat, but “only that the words used be of an immediately threatening
nature and convey „an immediate prospect of execution.‟” (In re David. L. (1991) 234
Cal.App.3d 1655, 1660, e.g., People v. Franz (2001) 88 Cal.App.4th 1426, 1436
[Defendant‟s throat-slashing gesture and “shushing noise” to victims in police presence
carried requisite degree of immediacy, despite defendant‟s inability to act on threats at
the moment]; People v. Gaut, supra, 95 Ca.App.4th at p. 1432 [In custody defendant
referred to his pending release date and told victim, “Somebody gon [sic] come see you,”
satisfied immediacy requirement]; People v. Wilson, supra, 186 Cal.App.4th at p. 815 [In
custody defendant told correctional officer he would “blast” correctional officer upon his
release in 10 months satisfied immediacy requirement].) Here, it was the immediate
prospect that the minor would carry out his threat which prompted Torres to have police
assist her in moving out of the housing project the same day.
              b. The minor’s threat caused Torres reasonably to be in sustained fear
       The minor‟s assertion that Torres did not suffer sustained fear overlooks Torres‟s
uncontroverted testimony, which was credited by the juvenile court, that she was
frightened by the threat and believed the minor would carry out his threat because, in
confronting her, the minor was violating a probation condition or restraining order. (See


                                             6
generally People v. Rincon-Pineda (1975) 14 Cal.3d 864 [credible testimony of a single
complaining witness is sufficient to support verdict].) The fact Torres had her family
move away on the day of the threat supported a rational inference that Torres reasonably
suffered sustained fear; it extended beyond “what is momentary, fleeting, or transitory.”
(People v. Allen, supra, 33 Cal.App.4th at p. 1156.)


                                     DISPOSITION
       The order is affirmed.




                                                                      WOODS, J.


We concur:




              PERLUSS, P. J.




              ZELON, J.




                                            7